Citation Nr: 9912065	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an ear disorder, 
secondary to an inservice head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1944 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for an ear disorder, 
secondary to an inservice head injury.

In January 1999, a videoconference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

A review of the appellant's claims file shows that, in August 
1987, the RO issued a rating decision that denied service 
connection for "residuals of a head injury."  After reviewing 
the record, the Board is unable to verify that the appellant 
was provided notice of this decision and of his appellate 
rights.  In May 1990, the appellant requested to "reopen 
claim for service connection for ear problems" that he 
claimed resulted from a head injury during service.  A rating 
decision in January 1991 denied service connection for "ear 
problems secondary to head injury" and so informed the 
appellant by letter dated January 17, 1991.  In an attachment 
to the letter, the appellant was informed that "[b]ecause of 
the lack of medical evidence of treatment, while on active 
duty or shortly thereafter for an ear problem, service 
connection must be denied for this condition."  After the 
appellant filed a notice of disagreement, he was provided a 
statement of the case in August 1991, which inter alia 
informed him that service connection had been denied for 
"residuals of a head injury."  The appellant did not file a 
substantive appeal and the denial of service connection for 
an ear disorder became final.  However, the Board construes 
the language in the statement of the case concerning the 
denial of service connection for residuals of a head injury 
to be the first formal notice to the appellant of the August 
1987 denial.  However, it is clear that the appellant did not 
understand this, but, understandably, based on the language 
in the statement of the case, believed that service 
connection for residuals of a head injury had been finally 
denied earlier and that the statement of the case referred to 
a current denial of service connection for ear problems.  In 
August 1997, the appellant's accredited representative 
submitted evidence, including service records, noting that 
"the claim for residuals of head injury and ear problems was 
denied in January 1991."  The representative submitted the 
new evidence to "reopen" the claim.

The Board finds the issue of entitlement to service 
connection for residuals of a head injury to be inextricably 
intertwined with the issue of entitlement to service 
connection for an ear disorder, secondary to an inservice 
head injury.  Specifically, both of these issues appear to 
require a factual determination regarding the appellant's 
alleged inservice head injury.  In all fairness to the 
appellant, the Board believes that proper notice of the first 
denial in 1987 of service connection for residuals of a head 
injury was not provided the appellant.  Although this issue 
has been considered in connection with determining whether 
new and material evidence has been to reopen the claim, the 
Board is of the opinion that the claim remains open since the 
1987 denial.  Moreover, the Board construes the 
representative's letter of August 1997 to be a notice of 
disagreement with the 1987 denial.  "Where the claimant . . 
. files a notice of disagreement with the decision of the 
agency of original jurisdiction, . . . such agency shall 
prepare a statement of the case."  38 U.S.C.A. § 7105(d)(1).

Accordingly, the issue of service connection for residuals of 
a head injury must be remanded to the RO for issuance of a 
SOC addressing this issue on the merits.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (If a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a SOC as to that claim); 38 U.S.C.A. 
§ 7105(d)(1) (issuance of SOC required after filing of a 
notice of disagreement).  Thus, this issue will be discussed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In January 1991, the RO issued a rating decision that 
denied the veteran's claim for service connection for an ear 
disorder, secondary to an inservice head injury.  The veteran 
was provided notice of that decision that same month.  
Although he was provided his appellate rights, he did not 
perfect his appeal of this decision.

2.  New evidence presented since the RO's January 1991 rating 
decision bears directly and substantially on the incurrence 
of an ear disorder, secondary to an inservice head injury, 
during the veteran's active duty service and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The January 1991 rating decision of the RO denying 
service connection for an ear disorder, secondary to an 
inservice head injury, is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  Evidence received since the RO's January 1991 rating 
decision denying service connection for an ear disorder, 
secondary to an inservice head injury, is new and material, 
and the appellant's claim for service connection for an ear 
disorder, secondary to an inservice head injury, is reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

II.  Factual Background

In January 1991, the RO issued a rating decision that denied 
the veteran's claim of entitlement to service connection for 
an ear disorder, secondary to an inservice head injury.  The 
veteran was notified of this decision that same month.  
Subsequently, he filed a timely notice of disagreement 
concerning this decision, and the RO issued a statement of 
the case.

A substantive appeal must be filed within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1998).  The veteran did not perfect his appeal of 
the RO's decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

The specified basis for the RO's January 1991 disallowance of 
the veteran's claim for service connection for an ear 
disorder, secondary to an inservice head injury, was 
"[b]ecause of the lack of medical evidence of treatment, 
while on active duty or shortly thereafter for an ear 
problem."  The January 1991 rating decision also noted that 
"[t]he Service Department has verified that there are no 
service medical records available due to the fire in 1973."

In April 1995, the veteran attempted to reopen his claim of 
entitlement to service connection for an ear disorder, 
secondary to an inservice head injury.  Pursuant to the 
development of this claim, the following has been retrieved 
and submitted as new and material evidence: (1) inservice 
daily sick reports and hospitalization reports, dated May 
1945 through June 1945 (Item One); (2) statements from the 
veteran's spouse and friend, dated May 1998 (Item Two); (3) 
reports of VA audiological and general medical examinations, 
dated November 1997 (Item Three); and (4) various statements 
and testimony by the veteran in support of his claim to 
reopen, including his claim to reopen, dated April 1995; 
notice of disagreement, dated July 1998; substantive appeal, 
VA Form 9, dated October 1998, and testimony at hearing 
before the Board, dated January 1999 (Item Four).
III.  Analysis

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the 
veteran's claim for service connection for an ear disorder, 
secondary to an inservice head injury, was denied because the 
veteran failed to show: evidence of incurrence or aggravation 
of a chronic ear disorder during service.  Accordingly, the 
"issue at hand" is whether the veteran incurred or 
aggravated a chronic ear disorder during his active duty 
service. 

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to this issue and, therefore, the 
claim is reopened.  

38 C.F.R. § 3.156(c) states, in pertinent part:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and now 
have been located and forwarded to the 
Department of Veterans Affairs.  

In presenting his claim to reopen, the veteran submitted 
inservice daily sick reports and hospitalization reports, 
dated May 1945 through June 1945.  These reports show 
multiple treatments for headaches.  At the January 1999 
hearing, the veteran testified that he began to experience 
headaches and ear problems following an inservice injury to 
his head.

The Board concludes that these service medical records are 
"new," because they were not previously before RO at the 
time of its January 1991 rating decision.  Moreover, in light 
of 38 C.F.R. § 3.156(c) , the Board also finds that this 
evidence is material in that it is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  The newly submitted medical evidence does add 
to the "completeness" of the record.  Thus, the newly 
submitted evidence is material because it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of" the veteran's inservice head injury.  See Hodge, 
155 F.3d at 1356.  Accordingly, without considering whether 
the evidence will change the outcome of the claim, the Board 
concludes that the inservice medical records are new and 
material evidence sufficient to reopen the claim for service 
connection for an ear disorder, secondary to an inservice 
head injury.  Thus, the Board reopens the claim for service 
connection for an ear disorder, secondary to an inservice 
head injury, and remands the claim below for further 
development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
ear disorder, secondary to an inservice head injury, is 
reopened.


REMAND

The appellant contends that he is entitled to service 
connection for residuals of a head injury.  Specifically, the 
appellant alleges that he has continually suffered from 
headaches and ear disorders following an inservice head 
injury.

A.  Service Connection for an Ear Disorder, Secondary 
to an Inservice Head Injury

Although the claim for service connection for an ear 
disorder, secondary to an inservice head injury, is now 
reopened, the Board finds that the case is not yet ready for 
final appellate review.  In Elkins v. West, No. 97-1534 (U. 
S. Vet. App. Feb. 17, 1999) (en banc), the Court held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge, 
supra:  VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See also Winters v. 
West, No. 97-2180 (U. S. Vet. App. Feb. 17, 1999) (en banc). 

Consequently, as this case remains in appellate status, and 
it is shown that the RO denied the claim on the basis of the 
now-invalidated Colvin standard, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
Board's reopening the claim and in accordance with the 
holdings in Hodge, Elkins, Winters, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (precedent decisions 
of the Court generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

B.  Service Connection for Residuals of Head Injury

As noted above, the RO must issue a statement of the case 
(SOC) addressing the issue of entitlement to service 
connection for residuals of a head injury.  "Where the 
claimant . . . files a notice of disagreement with the 
decision of the agency of original jurisdiction, . . . such 
agency shall prepare a statement of the case."  38 U.S.C.A. 
§ 7105(d)(1).  Thus, the RO must issue a SOC addressing this 
issue. See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
(If a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a SOC as to that claim); 
38 U.S.C.A. § 7105(d)(1) (issuance of SOC required after 
filing of a notice of disagreement).  

The Board also finds the issue of entitlement to service 
connection for residuals of a head injury to be inextricably 
intertwined with the issue of entitlement to service 
connection for an ear disorder, secondary to an inservice 
head injury.  Specifically, both of these issues require a 
factual determination regarding the veteran's alleged 
inservice head injury.  Therefore, the RO should render a 
final adjudication on the issue of entitlement to service 
connection for an ear disorder, secondary to an inservice 
head injury, only after it has properly developed the 
veteran's claim for entitlement to service connection for 
residuals of a head injury. Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Board has found that the issue of 
entitlement to service connection for 
residuals of a head injury is 
inextricably intertwined with the issue 
of entitlement to service connection for 
an ear disorder, secondary to an 
inservice head injury.  Accordingly, the 
RO should issue a SOC on the claim to 
entitlement to service connection for 
residuals of a head injury which takes 
into account all the evidence of record.  
The SOC should explain the application of 
the laws and regulations to the evidence 
in making these decisions.  Any 
development which the RO feels necessary 
should be conducted.  The appellant and 
his representative should be provided the 
proper time in which to respond to the 
statement of the case and to perfect an 
appeal, if they wish.

2.  The RO should then determine whether 
the appellant's reopened claim for 
entitlement to service connection for 
residuals of a head injury is well-
grounded and, if so, adjudicate it on the 
merits, considering all of the evidence 
of record, both old and new.  If the 
result is not favorable to the appellant, 
he and his representative should be 
provided with a supplemental statement of 
the case containing the law and 
regulations pertinent to his claim. 

Following the above action, the appellant and his 
representative should be afforded a reasonable period of time 
in which to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  The 
appellant needs to take no action until so informed.  The 
purpose of this REMAND is to assist the appellant and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

